Reversing.
Gene Bingham was convicted under an indictment charging him with the offense of selling intoxicating liquor in local option territory, and his punishment was fixed at a fine of $100 and confinement for thirty days in the county jail. The indictment failed to set out the name of the person to whom the accused was alleged to have sold the liquor or to state the name of the person was unknown. Excepting names and dates, the indictment is drawn in substantially the same language as the indictments in Johnson v. Commonwealth, 299 Ky. 72, 184 S.W.2d 212, and Sprinkles v. Commonwealth, 301. Ky. 161, 191 S.W.2d 218, which were held to be fatally defective.
The motion for an appeal is sustained, the appeal granted, and the judgment reversed for proceedings consistent herewith. *Page 557